                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                      Plaintiff,

        v.                                      Crim. Action No.: 1:20-CR-20-3
                                                                 (Judge Kleeh)

JAMES LEE AUDIA, II,

                      Defendant.

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
        CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 227],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        On May 24, 2021, the Defendant, Steven Edward Audia (“Audia”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Count Five of

the Superseding Indictment, charging him with Distribution of Five

Grams or More of Methamphetamine, in violation of Title 21, United

States Code, Sections 841(a)(1), 841(b)(1)(B)(viii). Audia stated

that he understood that the magistrate judge is not a United States

District         Judge,    and    Audia    consented     to    pleading    before    the

magistrate judge.           This Court referred Audia’s plea of guilty to

the     magistrate        judge    for    the    purpose      of   administering     the

allocution, pursuant to Federal Rule of Criminal Procedure 11,

making       a   finding    as    to     whether   the   plea      was   knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.
USA v. AUDIA                                             1:20-CR-20-3
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 227],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     Based upon Audia’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Audia

was competent to enter a plea, that the plea was freely and

voluntarily given, that Audia was aware of the nature of the

charges against him and the consequences of his plea, and that a

factual basis existed for the tendered plea.    The magistrate judge

issued a Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) [Dkt. No. 227] finding a factual basis for the

plea and recommending that this Court accept Audia’s plea of guilty

to Count Five of the Superseding Indictment.

     The magistrate judge released Defendant on the terms of the

Order Setting Conditions of Release.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.     He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.       Neither Audia nor the

Government filed objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 227], provisionally ACCEPTS Audia’s guilty plea, and

                                  2
USA v. AUDIA                                                         1:20-CR-20-3
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 227],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

ADJUDGES him GUILTY of the crime charged in Count Five of the

Superseding Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.     The   Probation     Officer    shall   undertake     a   presentence

investigation of Audia, and prepare a presentence investigation

report for the Court;

     2.     The    Government    and   Audia   shall   each      provide   their

narrative descriptions of the offense to the Probation Officer by

July 1, 2021;

     3.     The presentence investigation report shall be disclosed

to Audia, his counsel, and the Government on or before August 30,

2021;   however,    the   Probation    Officer     shall   not    disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

     4.     Counsel may file written objections to the presentence

investigation report on or before September 13, 2021;

                                       3
USA v. AUDIA                                                    1:20-CR-20-3
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 227],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     5.      The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

September 27, 2021; and

     6.      Counsel may file any written sentencing memorandum or

statements     and     motions   for   departure   from   the    Sentencing

Guidelines, including the factual basis for the same, on or before

October 4, 2021.

     The Court further ORDERS that prior to sentencing, counsel

for Defendant review with him the revised Standard Probation and

Supervised Release Conditions adopted by this Court on November

29, 2016, pursuant to the standing order entered by Chief Judge

Groh, In Re: Revised Standard Probation and Supervised Release

Conditions, 3:16-MC-56.

     The Court will conduct the Sentencing Hearing for Audia on

October 18, 2021, at 2:30 p.m., at the Clarksburg, West Virginia

point of holding court.          If counsel anticipates having multiple

witnesses    or   an   otherwise   lengthy   sentencing   hearing,   please

notify the Judge’s chamber staff so that an adequate amount of

time can be scheduled.

     It is so ORDERED.




                                       4
USA v. AUDIA                                             1:20-CR-20-3
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 227],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

     DATED: June 21, 2021


                               /s/ Thomas S. Kleeh
                               THOMAS S. KLEEH
                               UNITED STATES DISTRICT JUDGE




                                  5
